DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 14 and 15 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Dang et al., US 2016/0049584 (corresponding to US 9,431,609).
In re Claim 14, Dang discloses a device, comprising: a substrate (marked as 102 in Fig. 1; not shown in Fig. 2, and described as located below 208 [0018]); a hafnium oxide (HfO2) based 2 film (marked as 110 in Fig. 1; and as 210 in Fig. 2) comprising a plurality of oxide monolayers (marked as ((110a, 110b) in Fig. 1; and as (209a, 209b) in Fig. 2) including at least one HfO2 monolayer ([0016-0020]), each of the plurality of oxide monolayers having oxygen vacancies ([0021]) distributed throughout that oxide monolayer (209a, 209b); and an electrode layer 214 disposed on the HfO2 based ferroelectric thin film opposite the substrate located below 208 (Figs. 1- 8, [0007 -0067]).
In re Claim 15, Dang discloses the device of claim 14, wherein the plurality of oxide monolayers includes a plurality of adjacent HfO2 monolayers (Figs. 1 and 2; ([0016-0020]).
Claims 14 -20 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Tang et al.,  “Resistive switching in atomic layer deposited HfO2/ZrO2 nanolayer stacks”, 2020, Applied Surface Science, vol. 515, 146015, (available on line 10 March 2020).
In re Claim 14, Tang discloses a device (Fig. 1(a)), comprising: a substrate (p-type Si Substrate); a hafnium oxide (HfO2) based ferroelectric thin film FTF (Fig. A) on a first (upper) side of the substrate (p-type Si Substrate), the HfO2 film FTF comprising a plurality of oxide monolayers (HfO2, ZrO2) including at least one HfO2 monolayer, each of the plurality of oxide monolayers (HfO2, ZrO2) having oxygen vacancies (Vo) (Fig. 9(a)) distributed throughout that oxide monolayer (HfO2, ZrO2) (Fig. 9(a)); and an electrode layer (an upper contact probes, marked as EL in Fig. A)  disposed on the HfO2 based ferroelectric thin film FTF opposite the substrate (p-type Si Substrate) (pages 1-7).
In re Claim 15, Tang discloses the device of claim 14, wherein the plurality of oxide monolayers (HfO2, ZrO2) includes a plurality of adjacent HfO2 monolayers (Figs. 1(a) and A).
2, ZrO2) comprises a ZrO2 monolayer disposed between two HfO2 monolayers (Figs. 1(a) and A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Tang’s Fig. 1(a) annotated to show the details cited

In re Claim 17, Tang discloses the device of claim 16, wherein the plurality of oxide monolayers (HfO2, ZrO2) comprises a plurality of alternating HfO2 and ZrO2 monolayers, wherein the plurality of oxide monolayers (HfO2, ZrO2) includes a plurality of HfO2 and a plurality of ZrO2 monolayers (Figs. 1(a), 9, and A).
In re Claim 18, Tang discloses the device of claim 14, comprising a metal layer (Pt in Fig. 1(a), marked as ML in Fig. A) disposed between the HfO2 based ferroelectric thin film FTF and the first (upper) side of the substrate (p-type Si Substrate) (Figs. 1(a) and A).
In re Claim 19, Tang discloses the device of claim 14, wherein the metal layer ML comprises titanium nitride (TiN), iridium (Ir), ruthenium (Ru), platinum (Pt) or molybdenum (Mo) (Figs. 1(a), 9,  and A).
In re Claim 20, Tang discloses the device of claim 14, wherein the substrate (p-type Si Substrate) (Figs. 1(a) and A) comprises silicon (Si) or germanium (Ge).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhou et al., “The effects of oxygen vacancies on ferroelectric phase transition of HfO2-based thin film from first-principle”, 2019,  Computational Materials Science, 167, pp 143-150, available on line 27 May 2019; in view of Yamazaki et al., US 2015/0108474 (corresponding to US 10,199,394).
In re Claim 1, Zhou discloses a  method, comprising: depositing a monolayer of a precursor ML1P on first oxide monolayer 1OML (Fig. B): forming a second oxide monolayer 2OML; and creating oxygen vacancies Vo in the second oxide monolayer 2OML (Figs. 1(a), 1(b), 2(a), 3, 5, 6, pp 143-150).
Zhou does not specify forming a second oxide monolayer 2OML by applying an oxygen (O2) plasma to the monolayer of the precursor , as well as that creating oxygen vacancies Vo in the second oxide monolayer 2OML by applying a hydrogen (H2) plasma to the second oxide monolayer 2OML.
Yamazaki teaches forming oxide by applying an oxygen (O2) plasma to the precursor ([0109]), and creating oxygen vacancies in the oxide by applying a hydrogen (H2) plasma ([0188]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply  the oxygen (O2) plasma and create oxygen vacancies in the oxide by applying a hydrogen (H2) plasma and since it was known in the art that they are well known and routine techniques in semiconductor technology. (MPEP2144.I.)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Zhou’s Fig. 1(a) annotated to show the details cited
In re Claim 2, Zhou taken with Yamazaki discloses the method of claim 1, wherein the precursor is a hafnium (Hf) precursor and the second oxide monolayer 2OML is a hafnium oxide (HfO2) monolayer (Zhou’s Fig. 1(a) and B).
1OML is a hafnium oxide (HfO2) monolayer (Zhou’s Fig. 1(a) and B).
In re Claim 10, Zhou taken with Yamazaki discloses the method of claim 1, comprising: depositing a monolayer of a second precursor ML2P (Fig. B) on the second oxide monolayer 2OML; and forming a third oxide monolayer 3OML by applying an oxygen (Oz) plasma to the monolayer of the second precursor.
In re Claim 11, Zhou taken with Yamazaki discloses the method of claim 10, wherein the second precursor ML2P is a hafnium (Hf) precursor and the third oxide monolayer 3OML is a hafnium oxide (HfO2) monolayer (Fig. B).
In re Claim 13, Zhou taken with Yamazaki discloses the  method of claim 10, comprising creating oxygen vacancies in the third oxide monolayer 3OML (Fig. B) by applying a hydrogen (H2) plasma (as Yamazaki’s teaching) to the third oxide monolayer 3OML.
Claims 3 -9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Yamazaki as applied to claims 2 and 1 , respectively above, and further in view of Ahn et al., US 2004/0023461 (corresponding to US 6,921,702). 
In re Claim 3, Zhou taken with Yamazaki discloses all limitations of claim 3 except for that the first oxide monolayer 2OML (Fig. B) is a zirconium oxide (ZrO2) monolayer. 
Ahn teaches a method comprising: depositing a monolayer of a precursor (Zirconium) on first oxide monolayer (Hafnium Oxide) (Fig. 3); forming a second oxide monolayer (Zirconium Oxide) by applying an oxygen (O2) plasma to the monolayer of the precursor (Zirconium) (Figs. 4 and 5) (Figs. 2-5; [0047 -0089]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Zhou, Yamazaki and Ahn, and to use the specified sequence of 
In re Claim 4, Zhou taken with Yamazaki and Ahn discloses method of claim 1, wherein the first oxide monolayer 1OML is a hafnium oxide (HfO2) monolayer (Fig. B).
In re Claim 5, Zhou taken with Yamazaki and Ahn discloses the method of claim 4, wherein the precursor is a zirconium (Zr) precursor and the second oxide monolayer is a zirconium oxide (ZrO2) monolayer (Ahn: Figs. 3-5).
In re Claim 6, Zhou taken with Yamazaki and Ahn discloses the method of claim 1, wherein the first oxide monolayer is disposed on a substrate 210 (Ahn: Figs. 2-5; [0014], [0036], [0043]).
In re Claim 7, Zhou taken with Yamazaki and Ahn discloses the method of claim 6, wherein the substrate comprises silicon (Si) or germanium (Ge) (Ahn: Figs. 2-5; [0014], [0036], [0043]).
In re Claim 8, Zhou taken with Yamazaki and Ahn discloses the method of claim 6, wherein the substrate comprises a metal layer (TiN) upon which the first oxide monolayer (HfO2) is deposited (Zhou: Fig. 5).
In re Claim 9, Zhou taken with Yamazaki and Ahn discloses the method of claim 8, wherein the metal layer comprises titanium nitride (TiN), iridium (Ir), ruthenium (Ru), platinum (Pt) or molybdenum (Mo) (Zhou: Fig. 5).
In re Claim 12, Zhou taken with Yamazaki and Ahn discloses the method of claim 11, wherein the precursor is a zirconium (Zr) precursor 510 (Ahn: Fig. 5) and the second oxide monolayer 515 is a zirconium oxide (ZrO2) monolayer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893